IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00039-CR

                               IN RE LUIS ROMERO



                                 Original Proceeding


                            From the 18th District Court
                               Johnson County, Texas
                           Trial Court No. DCF202100120


                           MEMORANDUM OPINION

       Luis Romero, acting pro se, has filed an “Application for Writ of Mandamus” in

which he requests that this Court order the trial court judge to grant his pro se pretrial

application for writ of habeas corpus. Romero states that he filed his application for writ

of habeas corpus on December 27, 2021, seeking relief to which he is entitled, but that the

trial court judge refuses to rule or hold a hearing on the application.

       The Court has now been provided a copy of the trial court’s ruling on Romero’s

application for writ of habeas corpus. Because a ruling has been made, Romero’s

“Application for Writ of Mandamus” is dismissed as moot.
       Likewise, Romero’s “Motion to Produce,” filed in this Court on May 11, 2022, is

dismissed as moot.




                                              MATT JOHNSON
                                              Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition dismissed
Opinion delivered and filed June 22, 2022
Do not publish
[OT06]




In re Romero                                                                    Page 2